Citation Nr: 0913076	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-06 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for the 
residuals of a fracture of the cervical vertebrae. 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from December 1962 to February 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision of the 
Newark, New Jersey, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes the Veteran's request to reopen his claim for 
service connection for the residuals of a fracture of 
cervical vertebrae is characterized as a de novo claim in the 
January 2008 statement of the case.  However, a reading of 
this statement of the case shows that the Veteran's claim has 
not been reopened, and that his request was denied on the 
basis that he had not submitted new and material evidence.  
Even if the statement of the case is somehow interpreted as 
having considered the Veteran's claim on a de novo basis, the 
Board notes that a determination on whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider an 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, regardless of the RO's action, the 
Board must initially address the question of whether new and 
material evidence has been presented to reopen the claim of 
service connection for the residuals of a fracture of 
cervical vertebrae.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156a (2002).  

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for the residuals of a 
fracture of cervical vertebrae was denied in an April 1965 
rating decision.  It was held that the disorder pre-existed 
service and was not aggravated therein.  The Veteran did not 
initiate an appeal of this decision by submitting a notice of 
disagreement within one year of the receipt of the notice. 

2.  The Veteran has not submitted any additional evidence in 
support of his claim since April 1965. 


CONCLUSIONS OF LAW

1.  The April 1965 rating decision which denied entitlement 
to service connection for the residuals of a fracture of 
cervical vertebrae is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2008). 

2.  The veteran has not submitted new and material evidence 
in support of his request to reopen the claim for service 
connection for the residuals of a fracture of cervical 
vertebrae.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Board notes that the Veteran's appeal concerns a request 
to reopen a previously denied claim.  The Court has issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 
1, (2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial. 

In this case, the Veteran was provided with a VCAA 
notification letter in December 2006 prior to the initial 
adjudication of his claim.  This letter contained all of the 
notification required by Pelegrini and Dingess, including 
what the evidence must show to support a claim for service 
connection, the portion of the evidence that would be 
obtained by VA, the portion of the evidence that should be 
supplied by the Veteran as well as the assistance VA would 
provide him in obtaining that evidence, and how VA determines 
disability ratings and effective dates.  Furthermore, the 
letter contained the additional notification required by 
Kent, in that it explained the basis for the prior denial of 
the Veteran's claim and what the evidence must show to reopen 
his claim.  The Board concludes that the duty to notify the 
Veteran has been met. 

Furthermore, the Board finds that the duty to assist the 
Veteran has been met.  The Board notes that in appeals 
pertaining to requests to reopen claims that have previously 
been denied, the duty to assist it limited.  In this case, 
the Veteran identified one private source of medical records 
in his October 2006 claim.  However, the Veteran did not 
submit these records, and he did not return a form that would 
have given VA permission to obtain these records on his 
behalf.  The Veteran has not identified any other evidence 
that must be obtained.  Therefore, the Board may proceed with 
consideration of the Veteran's appeal. 

New and Material Evidence

The Veteran contends that his residuals of a fracture of 
cervical vertebrae should be service connected.  He argues 
that while this disability may have existed prior to his 
entry into service, he was fit enough to be accepted into 
military service.  The Veteran argues that the fact he was 
eventually discharged as being medical unfit for duty is 
sufficient evidence to demonstrate that this disability was 
aggravated by military service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.306(a).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record demonstrates that entitlement to service 
connection for the residuals of a fracture of cervical 
vertebrae was denied in an April 1965 rating decision.  The 
Veteran was notified of this decision and provided with his 
appellate rights in an April 1965 letter.  He did not 
initiate an appeal of this decision by submitting a notice of 
disagreement within one year of receipt of the notification.  
Therefore, the April 1965 rating decision is final, and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence considered by the April 1965 rating decision 
consisted of the Veteran's service treatment records.  Based 
on this evidence, the rating board found that the Veteran's 
disability pre-existed his service and was not aggravated by 
his service.  

As previously noted, the Veteran was notified of the basis of 
the April 1965 decision in a December 2006 letter.  This 
letter also explained to the Veteran what the additional 
evidence must show in order to reopen his claim.  

However, the Veteran has not submitted any additional 
evidence whatsoever regarding his cervical spine disability 
since the April 1965 rating decision.  The Board can only 
find that as new and material evidence has not been 
submitted, the Veteran's request to reopen his claim for 
service connection for the residuals of a fracture of 
cervical vertebrae must be denied. 

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been submitted to reopen 
the Veteran's claim for service connection for the residuals 
of a fracture of the cervical vertebrae, and the appeal is 
denied. 


REMAND

The Veteran contends that he has developed hearing loss and 
tinnitus as a result of noise exposure during active service.  

In support of his claim, the Veteran has submitted the report 
of a September 2006 examination conducted by a private 
audiologist.  This report shows that the Veteran has mild 
sensorineural hearing loss in both ears.  Although the 
auditory thresholds are provided only in chart form, as 
several of these thresholds appear to be 40 decibels or 
higher at the appropriate frequencies, they seem to meet the 
requirements of 38 C.F.R. § 3.385 (2008).  This indicates 
that the Veteran has a current disability for which service 
connection may be established.  The report further notes that 
the Veteran reports the presence of intermittent tinnitus.  
Finally, the examiner states that the Veteran reported a 
history of noise exposure in the military.  Although she did 
not provide an opinion as to whether or not this noise 
exposure resulted in the Veteran's hearing loss or tinnitus, 
no other source of noise exposure or etiology of the 
Veteran's disabilities was noted.  

The Veteran has not been provided a VA examination of his 
claimed hearing loss or tinnitus.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

In this case, there is competent evidence suggesting that the 
Veteran has a current disability.  Furthermore, the record 
indicates that the disability may be associated with active 
service.  In this regard, the Board notes that the Veteran is 
competent to state that he had noise exposure during service.  
However, in the absence of a competent medical opinion 
pertaining to the etiology of the Veteran's disabilities, the 
Board finds that the record does not contain sufficient 
information to make a decision on the claim.  Therefore, the 
Veteran should be scheduled for a VA examination of his 
hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
hearing examination to determine the 
nature and extent of his claimed hearing 
loss and tinnitus.  The claims folder 
must be made available to the examiner 
for use in the study of this case.  All 
indicated tests and studies should be 
conducted.  After the completion of the 
examination and review of the claims 
folder, the examiner should attempt to 
express the following opinions: 

a) Does the Veteran currently have a 
diagnosis of hearing loss for one or both 
ears?  If so, is it as likely as not 
(greater than 50 percent likelihood) that 
this hearing loss is the result of noise 
exposure during active service?  In the 
alternative, is the type of hearing loss 
found that more likely caused by 
advancing age, infection, or some other 
course?

b) Does the Veteran currently have a 
diagnosis of tinnitus?  If so, is it as 
likely as not that this tinnitus is the 
result of noise exposure during active 
service?

The reasons and bases for these opinions 
must be included in the examination 
report. 

2.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


